Citation Nr: 0905316	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left hip 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a stomach disorder 
to include as secondary to medication taken for service-
connected disabilities.  

3.  Entitlement to an increased rating for residuals of a 
back injury with vertebral fractures to include degenerative 
disc disease at L5-S1, currently rated as 40 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of shell 
fragment wound (SFW) to the right forearm with retained 
foreign body (RFB) to include sensory deficits over the ulnar 
nerve distribution, currently rated as 20 percent disabling.

5.  Entitlement to service connection for a left hip 
disorder.


6.  Entitlement to service connection for a stomach disorder 
to include as secondary to medication taken for service-
connected disabilities.  

7.  Entitlement to an extraschedular rating for service-
connected residuals of a back injury with vertebral fractures 
to include degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1970, and from February 1975 to January 1976.  The veteran 
served in Vietnam and his decorations include the Purple 
Heart Medal, the Combat Action Ribbon, and the Vietnam Cross 
of Gallantry with Palm.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In February 2008, the veteran testified before the 
undersigned at a personal hearing via video conference.  

The issues of service connection for left hip and stomach 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied service 
connection for left hip and stomach disorders.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's February 2000 decision, 
by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claims of service connection for left hip 
and stomach disorders, and therefore raises a reasonable 
possibility of substantiating the claims.

3.  The veteran's service-connected back disability has not 
resulted in incapacitating episodes of at least 6 weeks 
during the last 12 months; the veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine.

4.  The veteran has mild impairment of the sciatic nerve on 
the left.

5.  The veteran's residuals of SFW to the right forearm with 
RFB causes moderate impairment to the ulnar nerve 
distribution, but are not productive of severe muscle injury 
or severe ulnar nerve impairment.  


CONCLUSIONS OF LAW

1.  The RO's February 2000 rating decision which denied 
service connection for left hip and stomach disorders is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's February 2000 rating decision which denied service 
connection for left hip and stomach disorders; thus, the 
claims of service connection for left hip and stomach 
disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2008), 38 C.F.R. § 3.156 (2007).

3.  The criteria for a rating in excess of 40 percent for 
residuals of a back injury with vertebral fractures to 
include degenerative disc disease at L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code (DC) 5237 
(2007).

4.  A 10 percent rating, but no more, is warranted for 
impairment of the sciatic nerve on the left.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
DC 8520 (2007).

5.  The criteria for a 30 percent rating for SFW to the right 
forearm with RFB to include sensory deficits over the ulnar 
nerve distribution based on associated moderate sensory 
deficits over the ulnar nerve distribution are met.  38 
U.S.C.A. § 1155 (West 2002& Supp. 2008); 38 C.F.R. § 4.124a, 
DC 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claims of service connection, the 
veteran's claims are being granted to the extent that they 
are reopened.  

As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.


Left hip and Stomach Disorders

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

In a February 2000 rating decision, the RO denied service 
connection for left hip and stomach disorders on the basis 
that there were no currently diagnosed left hip or stomach 
disorders and there was no evidence of a relationship between 
claimed disorders and service.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's February 2000 rating decision is final.  
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  Since the prior final decision, evidence has 
been added to the claims file.  The additional evidence of 
record includes private medical records, VA medical records 
including examination reports, and lay evidence.  

In pertinent part, the veteran has currently diagnosed left 
hip and stomach disorders.  The veteran has been diagnosed as 
having left hip arthritis.  The veteran suffered a slip and 
fall injury while working in December 2002.  He was diagnosed 
as having left hip strain.  However, a May 2003 VA medical 
record indicated that the veteran's fall aggravated his 
arthritis, indicative that the arthritis of the left hip 
predated the December 2002 fall.  The examiner also noted 
that the veteran had a history of a back injury which 
occurred during his military service.  In December 2004, a VA 
examiner indicated that the veteran's service-connected back 
disorder did not cause his left hip disorder; however, there 
was no opinion regarding whether the left hip disorder was 
directly related to service or whether the left hip disorder 
is related to the back disorder on the basis of aggravation.  

With regard to the veteran's stomach disorder, he has been 
diagnosed as having gastroesophageal reflux disease (GERD) 
which he asserts is caused or aggravated by his various 
medications that he takes for his service-connected 
disabilities.  The current medical records confirm that he 
has GERD.  In December 2004, a VA examiner indicated that his 
stomach disorder was not related to his back disorder, but 
the examiner provided no specific opinion regarding the 
effect of the veteran's various medications with regard to 
his stomach disorder.  

The additional evidence is new and material.  It includes 
competent evidence that cures a prior evidentiary defect.  
Specifically, when the final RO decision was promulgated in 
February 2000, the veteran had no diagnosis of left hip or 
stomach disorders of record.  The veteran currently has 
diagnosed arthritis of the left hip and GERD.  Further, there 
is medical evidence suggesting an etiological relationship 
between service and the veteran's left hip disorder.  In 
addition, there is lay evidence suggesting an etiological 
relationship between the veteran's medications and his 
stomach disorder.  The veteran is competent to report having 
an upset stomach and he indicated that he was told by a VA 
physician of the negative effect of his medications on his 
GERD.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board assumes the credibility of 
the additional evidence.  Accordingly, the Board finds that 
this additional evidence relates to unestablished facts 
necessary to substantiate the claims, and therefore raises a 
reasonable possibility of substantiating the claims.

New and material evidence has been received since the RO's 
February 2000 decision; thus, the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Increased Ratings

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in May and November 2004 which 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (2007) (Mayfield III).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the October 2005 SOC and January and July 2007 
SSOCs.  Further, the VCAA notices along with the SOC and 
SSOCs provided additional information to the claimant which 
complies with Vazquez-Flores.  Cumulatively, the veteran was 
informed of the necessity of providing on his/her own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
In a March 2006 "Dingess/Hartman" letter as well as in the 
January 2007 SSOC, the section entitled "Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  The March 2006 letter and January 
2007 SSOC were relevant to the specific pertinent diagnostic 
codes.  Therefore, the Board finds that the claimant has not 
been prejudiced by insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, March 2006 
"Dingess/Hartman" letter, and VCAA notices furnished the 
necessary additional notification to the claimant with regard 
to his claims.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter and the January 2007 SSOC also 
discussed the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Low Back and Right Forearm

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level of the low back and right forearm and 
uniform ratings are warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Low Back

Historically, in a June 1976 rating decision, the RO granted 
service connection for residuals of a back injury with old 
fractures at L1, L2, and L4, left, and a 10 percent rating 
was assigned effective January 1976.  The assigned DC was 
5299-5295.  In an August 1993 rating decision, an increased 
rating of 20 percent was granted effective June 1992 under DC 
5295.  In a March 2001 Board decision, the Board increased 
the disability rating to 40 percent which was implemented in 
an April 2001 rating decision.  

In March 2004, the current claim for an increased rating was 
received.  Accordingly, the veteran's claim is being 
considered under the most recent changes to VA's rating 
schedule, implemented in September 2003.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a General Rating Formula for Diseases and Injuries 
of the Spine, including vertebral fracture or dislocation 
under DC 5235; sacroiliac injury and weakness under DC 5236; 
lumbosacral strain under DC 5237; spinal stenosis under DC 
5238; spondylolisthesis or segmental instability under DC 
5239; ankylosing spondylitis under DC 5240; spinal fusion 
under DC 5241; degenerative arthritis of the spine under DC 
5242; and intervertebral disc syndrome under DC 5243.

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine. A 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months, a 10 percent 
rating is assigned; and with incapacitating episodes having a 
total duration of at least two weeks but less than 4 weeks 
during the past 12 months, a 20 percent disability rating is 
assigned.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
6 weeks during the past 12 months, and a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2007).  Note (2) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
does or under the General Rating Formal for Disease and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment. 

Private medical records dated in 2003 include a magnetic 
resonance imaging (MRI) report which showed broad-based 
herniation at L5-S1 with bilateral foraminal narrowing, left 
greater than right with possible nerve root impingement.  
Possible impingement of the right S1 nerve root was also 
indicated.  In April 2003, a physician questioned what pain 
originated from the veteran's back and what pain was due to a 
December 2002 fall in which his left hip was injured.  In 
June 2003, it was noted that the veteran complained of back 
pain as well as pain and numbness which radiated into the 
left lower extremity.  The impression was lumbar spine 
radicular syndrome in L5 dermatomal distribution on the left; 
lumbar spinal pain, possibly from left sacroiliac arthropathy 
versus disc etiology.  November 2003 electromyography (EMG) 
and nerve conduction studies were performed on the left lower 
extremity.  The impression was left L5-S1 myotome, although 
there was evidence also of re-nervation and nerve healing in 
that same myotomal level.  

The veteran was seen by VA in April 2004.  At that time, he 
did not walk with a limp.  Straight leg raising was 
intermittently positive.  The veteran did not complain of any 
numbness or tingling.  He had normal sensation to light touch 
in the L3 through L5 nerve root distribution.  He had normal 
2+ deep tendon reflexes in the lower extremities.  There was 
no clonus.  He had negative Babinski test.  There was 2+ 
dorsalis pedis and posterior tibial pulses.  He had 5/5 
strength in the quads, hamstrings, gastroc soleus, tibialis 
anterior, and EHL bilaterally.  The examiner indicated that 
the veteran had arthritis of the lower lumbar spine without 
any radicular symptoms.  

In April though August 2004 private records, examination 
revealed no tenderness over the lower lumbar midline.  There 
was some mild tenderness over the left lumbosacral area.  
There was no spasm.  Sitting nerve root test was negative.  
He had 5/5 strength.  Reflexes were 2+ in the knees, absent 
in the ankles.  The pertinent diagnoses were L5-S1 disc 
herniation and radiculopathy.  

In July 2004, the veteran reported to a VA examiner that he 
had radicular-type symptoms which went down to the lateral 
aspect of his left foot.  

In September 2004, the veteran was afforded a VA examination.  
It was noted that the veteran was employed as a mailman, but 
would only do 1/2 his route and then had to return to the post 
office to rest.  The veteran reported back pain as well as 
pain in his buttocks (left greater than right) and left knee.  
He indicated that his legs occasionally gave way on him.  He 
could not get out of chair without assistance.  He could 
climb stairs, but it was easier going down the stairs than it 
was going up the stairs.  At night, he had back spasms and 
would have to get out of bed.  

Physical examination revealed that he had paraspinal 
tenderness in the left lumbar area.  He could flex forward to 
58 degrees and backwards to 12 degrees with pain.  Left 
lateral flexion was to 30 degrees and to 5 degrees on the 
left with pulling in the back.  Lateral rotation was 10 
degrees to the right and 15 to the left.  Light touch 
sensation was intact in both lower extremities.  Sharp touch 
sensation was decreased in the left leg from the shin, 
distally.  It was normal on the right.  Vibratory sensation 
was absent on the left ankle and decreased at the knee 
compared to the right.  Straight leg raising on the right was 
negative to 60 degrees.  On the right, it was positive to 30 
degrees with a pinching sensation in his buttock, but his leg 
could be raised to 60 degrees, with pain.  His gait was 
normal with no limp.  There was no peripheral edema.  
Patellar and Achilles reflexes were intact.  There was no 
bowel or bladder impairment.  X-rays revealed a small right-
sided disc herniation at L5-S1 with impingement on the right 
S1 nerve root.  The impression was residuals of service-
connected back injury; L5-S1 disc herniation with nerve root 
impingement which limited his work and leisure abilities and 
increased in severity and pain with repetitive motion.  

In December 2004, the veteran was afforded another VA 
examination.  Forward flexion of the back was to 45 degrees 
with pain to 65 degrees, mostly on the left side.  He had 
extension to 10 degrees with pain at 15 degrees.  Lateral 
flexion was to 15 degrees to the left with pain at 20 degrees 
and to 25 degrees on the right without pain.  He had lateral 
rotation of 20 degrees bilaterally.  Light touch in the lower 
extremities was normal bilaterally.  Sharp touch showed 
bilateral changes at the ankle with increased sensation going 
up his leg.  Straight leg raising was possible on the left at 
50 degrees with pain at 60 degrees.  Straight leg raising was 
positive on the right to 60 degrees with pain in the back of 
the leg rather than in the back.  The veteran could balance 
on his heels and toes and on his right and left foot.  
Patellar and Achilles reflexes were normal.  Peripheral 
pulses showed adequate posterior tibial pulses bilaterally, 
but absent dorsalis pedis pulses.  There was no bowel or 
bladder impairment. X-rays showed no evidence of acute 
fracture or spondylolisthesis.  He had degenerative changes 
at L5-S1 with prominent posterior osteophyte.  It was noted 
that an MRI revealed a left paracentral disc herniation at 
T10-11 which indented to the left ventral surface of the 
spinal cord, causing a moderate central canal stenosis and 
left neural foraminal narrowing.  The veteran had a small 
right lateral disc herniation at L5-S1 which contacted the S1 
nerve root without significant mass effect.  

The impression was that the veteran's fractures of L1, L2, 
and L4 had healed.  The veteran continued to have service-
connected lumbar back strain.  He also had herniated disc T10 
and T11 and L5-S1 as well as degenerative disc disease at L5-
S1.  The examiner opined that the L1, L2, and L4 fractures 
were not the proximate cause of the veteran's current 
symptoms.  However, his lumbar strain in service was more 
likely than not the cause of his degenerative disc disease at 
L5-S1.  It was unlikely that lumbar back strain was the cause 
of his herniated disc at T10 and T11.  

March 2005 private records noted that the veteran was having 
an exacerbation of his low back pain with left lower 
extremity radiculopathy.

In June 2007, the veteran underwent another MRI which 
revealed a very tiny disc protrusion at L5-S1.  A June 2007 
VA examination revealed that the veteran had forward flexion 
to 60 degrees, extension to zero degrees, left and right 
lateral flexion to 15 degrees, and left and right lateral 
rotation to 15 degrees, limited by pain.  There was no 
additional limitation in range of motion on repetitive 
testing due to weakness or fatigue or lack of endurance or 
incoordination.  Straight leg testing was normal on the right 
side, but was positive on the left with flexion possible only 
up to 30 degrees.  There was decreased muscle strength in the 
left lower extremity with both proximal distal muscle groups 
at 4/5, 5/5 on the right side.  There was decreased fine 
touch sensation on the lateral aspect of the lower 1/3 of the 
left lower leg, as well.  The assessment was degenerative 
disc and facet disease of the lumbosacral spine, with small 
right sided disc protrusion at L5-S1 level.  There was no 
evidence of radiculopathy per repeat EMG nerve conduction 
study.  

Lay evidence was received from the veteran, his spouse, and 
his friend.  They indicated that the veteran's back 
disability had been deteriorating and he was no longer able 
to fully perform his job.  He had been placed on limited 
profile.  Documentary evidence of work restrictions was 
provided.  The veteran related that he had been told that he 
had "ankylosing spondylosis."  The veteran related that he 
would lose his balance and fall down because his leg would 
give out.  They indicated that he could no longer enjoy 
leisure activities or other physical activities.  

In order for the veteran's back disability to receive a 
higher rating based on incapacitating episodes, the evidence 
would have to show that he has incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  This is not shown in the record nor contended by the 
veteran.

In this case, the veteran does not meet the 50 percent 
criteria based on range of motion.  Under the General Rating 
Formula, a 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
While the veteran may indeed have "ankylosing spondylosis," 
this disability is rated pursuant to the General Rating 
Formula.  Since the veteran does not have unfavorable 
ankylosis of the entire thoracolumbar spine, a higher rating 
is not warranted.  

The veteran does not have bowel or bladder impairment.  
Although the spinal segments may be evaluated separately, the 
veteran's fractures of L1, L2, and L4, have healed.  His 
current back manifestations are attributable to his 
lumbosacral strain as well as disc problems.  While disc 
abnormalities of T10 and T11 are not related to service, the 
veteran has a small disc herniation at L5-S1.  The evidence 
shows that that radiculopathy on the left is associated with 
this disc impairment.  The Board recognizes that the EMG 
testing was negative and there is some conflicting medical 
evidence in this regard.  Nevertheless, there is supporting 
evidence of radicular symptoms on the left side.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  The 
ratings for peripheral nerves are for unilateral involvement; 
when bilateral, they are combined with application of the 
bilateral factor.  Id.  

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore, neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  

The Board finds that a 10 percent rating is warranted for 
impairment of the sciatic nerve on the left.  No more than 
mild impairment is shown due to the negative EMG and other 
negative findings.  As noted, the veteran's subjective 
complaints of radiation on the left side are credible in 
light of the disc impairment and there is supporting evidence 
of intermittent radicular symptoms, sufficient to establish 
mild impairment.  


Right Forearm

The service-connected residuals of a shell fragment wound to 
the right forearm have been rated as 20 percent disabling 
under DC 5308.  Muscle injuries of the forearm and hands are 
rated under DCs 5307 through 5309.  DC 5308 rates the 
disabilities of Muscle Group VIII, which pertains to muscles 
arising mainly from external condyle of humerus, extensors of 
carpus, fingers, and thumb, and supinator, which affect the 
extension of wrist, fingers, and thumb and abduction of 
thumb.  See 38 C.F.R. § 4.73 (2007).

According to DC 5308, a 20 percent evaluation is warranted 
for a moderately severe injury to Muscle Group VIII on the 
dominant side and a 30 percent rating is warranted for a 
severe injury to the dominant side.  38 C.F.R. § 4.73, DC 
5308.

38 C.F.R. § 4.56, the regulation governing the evaluation of 
muscle disabilities, provides: (a) An open comminuted 
fracture with muscle or tendon will be rated as a severe 
injury of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence establishes 
that the muscle damage is minimal; (b) A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged; (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Code 5303 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

The veteran has been assigned a 20 percent rating for a 
moderately severe muscle injury per 38 C.F.R. § 4.56.

The current evidence shows that the veteran has been having 
difficulties with aching of his thumb and stiffness of his 
hand.  See VA outpatient record dated March 9, 2004.  

In September 2004, the veteran was afforded a VA examination.  
At that time, the veteran reported that repetitive motion 
caused his 4th and 5th fingers to lock.  He also indicated 
that he had intermittent numbness, but no night-time pain.  
Physical examination revealed a 1 centimeter scar on the 
dorsal right forearm without inflammation, tenderness, keloid 
formation, or fixation.  Grip strength in the left hand was 
75 pounds.  Grip strength was 74 pounds on right.  Pinch 
strength was 16 pounds on the left and 18 pounds on the 
right.  The veteran had decreased light touch sensation on 
the palmar aspect to the 3rd, 4th, and 5th fingertips.  He had 
full range of motion and extension and flexion of all of his 
digits.  The wrist flexion and extension was also normal.  
The veteran indicated that his right forearm had worsened.  
X-rays of the right forearm showed a metallic foreign body in 
the middle third of the right forearm with a prominent spur 
from the olecranon process.  There were no other 
abnormalities.  

The impression was SFW on the right forearm with residuals of 
lack of strength in the 4th and 5th fingers with fingers 
locking with repetitive motion and intermittent numbness and 
objective sensory deficit over the ulnar nerve distribution 
in the right hand.  There was no residual per se from the 
scar.  

Lay evidence was received from the veteran, his spouse, and 
his friend.  They indicated that the veteran is unable to 
fully perform his job or any physically demanding activities.  
The veteran related that he had numbness in his bottom three 
fingers all of the time.  He had a lack of strength and 
movement.  He indicated that he would drop things due to lack 
of grip strength.  

The Board finds that the evidence does not indicate severe 
muscle disability to the muscles of Group VIII on the right 
side, as there is no evidence of ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
missile track; muscles which swell and harden abnormally in 
contraction; or evidence of severe impairment of function 
with in tests of strength, endurance, or coordinated 
movements as compared with the corresponding muscles of the 
uninjured side.  Further, while there is objective evidence 
of a metallic foreign body in the right forearm, that finding 
alone does not dictate that the disability will be deemed 
severe.  See Tropf v. Nicholson, 20 Vet App 317 (2006).  In 
light of the service and post-service medical record which 
are found to (overall) provide evidence against this claim 
with respect to residuals of muscle injury and in the absence 
of other evidence supporting an increased evaluation on this 
basis, the finding of a retained foreign body is insufficient 
to warrant a higher rating.  In addition, there is no 
evidence of adhesion of scar to one of enumerated bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electro-diagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 38 
C.F.R. § 4.56 (d)(4).

Since the veteran does not have a severe muscle injury, a 
higher rating may not be assigned under DC 5308.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

While a separate rating is not available for ulnar nerve 
impairment affecting the same function as the muscle injury 
code under which he has been rated, the veteran may 
alternatively be rated based on ulnar nerve impairment alone 
if a higher rating would be warranted on that basis.  

DC 8516 pertains to evaluation of paralysis of the ulnar 
nerve, and provides evaluations based on the degree of 
incomplete paralysis, 10 percent for mild , 30 percent for 
moderate, and 40 percent for severe, on the dominant side.  
An evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve on the major side.

The Board notes that historical evidence shows that the 
veteran has impairment from his SFW, to the ulnar nerve.  
Specifically, a 1998 VA examination with a 1999 addendum 
indicated that there was a possible ulnar nerve injury which 
was secondary to the presence of a foreign body in the flexor 
mass, which caused cramping and sensory disturbance in the 
ulnar nerve distribution.  Thus, the examiner attributed 
these neurological symptoms, which affect the ulnar nerve, to 
the service-connected right forearm SFW residuals.  

At his personal hearing, the veteran presented credible 
testimony regarding how his 3rd, 4th, and 5th fingers of his 
right hand are numb and stiff and often lock up.  The veteran 
indicated that the doctor told him that they do that because 
there is metal in there which pressed against the ulnar 
nerve.  His fingers would lock in a closed position.  The 
veteran related that the weakness was increasing.  The 
veteran's complaints are consistent with the prior 
examination report and he was credible in his testimony.  

The Board finds that the veteran has functional impairment 
involving the ulnar nerve distribution which is moderate on 
his dominant side.  Moderate nerve disability to the ulnar 
nerve warrants a 30 percent rating for the major side.  The 
Board recognizes that the VA examination indicated a 
disability level which was less severe than described by the 
veteran during his 2008 hearing.  The Board, however, has 
found the veteran credible in his description of his right 
hand deficits and he is competent to describe hand cramping, 
stiffness, and numbness, as they are not complex medical 
assessments.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  A higher rating is not warranted as there is no 
evidence of severe impairment of the ulnar nerve as the 
medical evidence does not support such a finding and the 
veteran's descriptions more nearly approximate the criteria 
for moderate impairment.  

Further, there is no basis for a separately compensable scar 
as the scarring is asymptomatic and does not meet the 
criteria of DCs 7801-7805.


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 40 percent for residuals of a back injury with 
vertebral fractures to include degenerative disc disease at 
L5-S1.  However, the evidence supports a separate 10 percent 
rating for neurological manifestations of the veteran's low 
back disability characterized as sciatic impairment on the 
left.  In addition, the evidence supports a 30 percent rating 
for residuals of SFW to the right forearm with RFB based on 
associated moderate sensory deficits over the ulnar nerve 
distribution.   

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  This matter is addressed in the remand 
portion of this decision.  


ORDER

The application to reopen the claim of service connection for 
a left hip disorder is granted.  

The application to reopen the claim of service connection for 
a stomach disorder to include as secondary to medication 
taken for service-connected disabilities is granted.  

Entitlement to an increased rating for residuals of a back 
injury with vertebral fractures to include degenerative disc 
disease at L5-S1, is denied.  

A separate 10 percent rating for the neurological 
manifestations of the service-connected low back disability 
characterized as impairment of the sciatic nerve, left, is 
granted, subject to the laws and regulations governing 
monetary benefits.  

An increased rating of 30 percent for residuals of SFW to the 
right forearm with RFB based on associated moderate sensory 
deficits over the ulnar nerve distribution, is granted, 
subject to the laws and regulations governing monetary 
benefits.




REMAND

Service Connection Claims

The Board has reopened the claims of service connection for 
left hip and stomach disorders.  The Board finds that 
additional examination is warranted.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the Board finds that the veteran should be 
afforded a VA examination to determine if his left hip 
arthritis and GERD are etiologically related to service or to 
service-connected disabilities.  




Increased Rating Extraschedular Considerations

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular standards of the rating schedule.  The Board does not 
have the authority to assign, in the first instance, higher 
ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extraschedular rating may be warranted, 
the Board must refer the case to designated VA officials.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, the 
veteran and his representative assert that there is marked 
interference with employment due to service-connected back 
disability.  The Board refers this matter to the RO for 
appropriate consideration in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of service connection for a left 
hip disorder, to include as secondary to 
service-connected low back disability; and 
service connection for a stomach disorder, to 
include as secondary to medications for 
service-connected disabilities.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The veteran is hereby notified that he 
may submit supporting evidence to include 
medical opinions as to his pending claims.  
The veteran testified that he has been told 
that his GERD is related to his medications; 
he may submit that evidence or inform VA of 
where that evidence may be obtained.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current left hip and stomach 
disorder are related to service.  

The examiner should also opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any left hip disorder is 
proximately due to, or the result of, the 
service-connected back disability.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current left 
hip is permanently aggravated by the 
veteran's service-connected back 
disability, i.e, that there has been a 
permanent increase in disability which is 
not due to the natural progress of the 
disease.  

The examiner should also opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any stomach disorder is 
proximately due to, or the result of, the 
medications taken for service- 
disabilities.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current stomach disorder is permanently 
aggravated by the medications taken for 
service-disabilities. 

The examiner should note that aggravation 
means a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the 
service connection claims for a left hip and 
stomach disorders on appeal in light of all 
of the evidence of record.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

4.  The matter of entitlement to an 
extraschedular rating for the veteran's 
service-connected back disability is referred 
to the AMC/RO for appropriate consideration 
in the first instance.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


